DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	No amendments to the claims were made by Applicant’s reply filed on April 27, 2022.  Claims 1 and 3-5 are currently pending and presented for examination.

Response to Arguments
	Applicant’s arguments filed April 27, 2022 with respect to the rejection under 35 USC 103 have been fully considered and found persuasive.  Accordingly, the previous rejection under 35 USC 103 is hereby withdrawn.  Accordingly, claims 1 and 3-5 are free of the art and allowable for the reasons detailed below.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 3-5 of the instant application claim a method of treating multiple myeloma in a patient comprising administering a composition comprising a therapeutically effective amount of sodium meta arsenite.
The closest related prior art is Ellison et al. WO 99/18798 (of record) and Lee et al. KR-20020083458 (of record).
Ellison et al. teaches compositions and methods for the treatment of primary and metastatic neoplastic diseases using arsenic compounds (see title and abstract).  Ellison et al. teaches that they have discovered that arsenic compounds such as arsenic in the form of a salt, complex, organic compound or ionic solution, have broad applicability in the treatment of various cancers, including solid tumors and blood disorders such as tumors of epithelial tissue, connective tissue, central nervous system, lymphoid tissue, hematopoietic cells and tumors associated with oncogenic viruses (page 10 lines 5-15).  Ellison et al. teaches the use of arsenic compounds to treat mammals suffering from hematopoietic disorders including multiple myeloma (page 10 lines 23-32).  Ellison et al. teaches that the arsenic compounds can be used alone or in combination with other known therapeutic agents including chemotherapeutics, radioprotectants and radiotherapeutics, or other techniques known to either improve the quality of life of the patient or to treat the primary neoplastic disease (page 10 line 33-page 11 line 1).  Ellison et al. further teaches that the arsenic compounds can be used before, during or after the administration of one or more antitumor agents as well as before, during or after irradiation treatment (page 11 lines 1-14).
Ellison et al. teaches that arsenic compounds are effective in the treatment of cancer through several mechanisms of action including inhibition of angiogenesis which would explain its effect on metastases (page 11 line 34-page 12 line 6).  Ellison et al. also teaches that arsenic also sensitizes cancer cells to radiation and/or chemotherapy and thus arsenic compounds are useful against a variety of cancers (page 12 lines 14-17).  Ellison et al. teaches the use of arsenic compounds for oral delivery (page 12 lines 24-27).
Ellison et al. teaches that the arsenic compound can be utilized in a variety of known forms and the preferred form should be chosen to reduce toxicity and improve efficacy (page 14 lines 24-29).  The inorganic salt forms of arsenic are preferred including, arsenic triiodide, arsenic trioxide, potassium arsenite, sodium arsenite and calcium arsenite (page 14 lines 31-35).  Ellison et al. specifically teaches that generally, the skilled artisan will recognize that the form of arsenic to be used should be therapeutically effective without unreasonable toxicity (page 15 lines 8-10).
Ellison et al. further teaches that the arsenic compounds can be used to treat cancer of lymphoid tissue including multiple myeloma (page 17 lines 25-32; page 21 line 12; page 27 line 7).  
Ellison et al. teaches that the pharmaceutical compositions comprise an arsenic compound as the active ingredient and the composition can be suitable for oral administration (page 21 line 30-page 22 line 20; page 25 lines 5-15).  Ellison et al. further teaches that for oral administration the pharmaceutical preparation may be in liquid form, for example, solutions, syrups or suspensions, or may take the form of tablets or capsules (page 21 line 30- page 22 line 17).  
Ellison et al. further teaches that the magnitude of a therapeutic dose of an arsenic compound in the acute or chronic management of cancer will vary with the severity of the condition to be treated and the route of administration (page 24 lines 13-16).  Ellison et al. teaches that in general, the total daily dose ranges from about 10 mg to about 200 mg administered in divided doses administered parenterally or orally or topically (page 24 lines 18-22).  Ellison et al. teaches that the preferred total daily dose is from 0.5 mg to about 70 mg of the active ingredient (page 24 lines 22-24).
Claim 18 of Ellison et al. specifically claims a method of treating hematopoietic disorders in a mammal comprising administering one or more arsenic compound wherein the hematopoietic disorder is selected from the group containing multiple myeloma (page 41).  Claims 13-14 of Ellison et al. specifically claim treating neoplastic disease comprising administering an effective amount of an arsenic compound in combination with an effective amount of at least one other therapeutic selected from a chemotherapeutic agent and radiotherapy (page 40). 
Ellison et al. does not specifically exemplify administration of sodium meta arsenite for the treatment of multiple myeloma.
Lee et al. teaches an anticancer drug composition comprising sodium arsenite, sodium meta arsenite and a mixture thereof as a metabolite in vivo of arsenic trioxide which exhibits direct cytotoxic activity against rapidly proliferating cells such as tumor cells or other hyperproliferative cellular disease which is effective in the treatment of cancer (see Abstract of English Translation provided in the parent application on 2/27/2009).  Lee et al. teaches that arsenic trioxide is known to be an anticancer drug, however, the side effects caused by arsenic trioxide is an issue (page 3 of the English Translation submitted in the parent application on 8/20/2012).  Lee et al. specifically teaches that each of arsenic acid sodium salt and the meta-arsenite sodium salt have antitumor effects against numerous tumor cell lines including lymphoma and leukemia cells (see working examples 1 and 2 on pages 6-8 of the English Translation).  Example 3 of Lee et al. (Toxicity test) demonstrates that arsenic acid sodium salt and salt of meta-arsenite are not toxic as administration to mice did not result in any dead mice.  
However, Lee et al. does not demonstrate the treatment of multiple myeloma comprising the administration of sodium meta arsenite.
In addition, Applicant’s secondary considerations of unexpected and surprising results have been considered and found persuasive.  Applicant has persuasively argued in the reply filed on April 27, 2022 that the declaration under 37 CFR 1.132 originally filed on August 28, 2018 demonstrates that multiple myeloma cells are more sensitive to sodium meta arsenite as compared to arsenic trioxide as the IC50 for sodium meta arsenite in multiple myeloma is about 20 times less than the IC50 for arsenic trioxide (see pages 2-4 of Applicant’s remarks).  Applicant further argues that this data is consistent with the data presented in Ellison in Table 1 and Figure 1A for various leukemia cell lines including RPMI-8226 (which is a multiple myeloma cell line) treated with arsenic trioxide (see pages 4-5 of Applicant’s remarks).   
Applicant further argues that Lee teaches IC50 and IC70 values for other blood cancer cell lines treated with sodium meta arsenite that are much higher than what has been demonstrated for multiple myeloma cell lines by Applicant (see page 6 of Applicant’s remarks).  Applicant further argues that Lee also teaches IC50 values for solid tumors treated with sodium meta arsenite that are also much higher than IC50 values for multiple myeloma cell lines as demonstrated by Applicant (see page 7 of Applicant’s remarks).  Thus Applicant argues that multiple myeloma cells are surprisingly and unexpectedly more sensitive to sodium meta arsenite as compared to other arsenic compounds and other types of cancer which could not have been predicted in view of the closest prior art cited.  Applicant further argues that improved results for sodium meta arsenite in the treatment of multiple myeloma is not due to increased amounts being administered, rather Applicant has surprisingly discovered that sodium meta arsenite provides higher and longer lasting blood levels and broader tissue distribution than arsenic trioxide which could not have been predicted in view of the teachings of the closest related prior art (see page 7 of Applicant’s remarks).
Accordingly, the cited claims of the instant application are novel, and non-obvious over the closest related prior art. 

Conclusion
Claims 1 and 3-5 are allowed.  Claim 2 is canceled.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        




KRM